DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (03/23/2022) in which a (3) month Shortened Statutory Period for Response has been set.

1.1.	All the cited material, pages, columns, line numbers, paragraphs, and the like, of the
present application and prior art, will be identified in abbreviated form, as following:
_ Page/Column (1), Lines (3 -15) of an applied prior art will be called out as: (Refer. [1: 3 -15]).
_ Similarly, the twenty-fifth paragraph of a cited reference will be (Refer. [0025]).

         Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

               Information Disclosure Statement

3.	 The Information Disclosure Statement (IDS) that was/were submitted on (06/15/2022) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

          Specification

4.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

5.	The submitted Drawings on date (03/23/2022) has been accepted and considered under the 37 CFR 1.121 (d).

                                                       Claim rejection section

          35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1 -20) are rejected under 35 U.S.C. 103 as being unpatentable over
Gao; et al (Bitstream conformance with a virtual IBC concept; - July-2019; hereafter “Gao1”) in view of Gao; et al. (US 10,728,573; with provisional benefit (May-2019); hereafter “Gao2”).

Claim 1. Gao1; et al discloses the invention substantially as claimed - A method of processing video data, comprising: (e.g. a codec (encoder/decoder) technique employing IBC tool; [sect. 1], using analogous virtual buffer concept during prediction; [sect. 2])
Gao1 specifically teaches - determining, for a conversion between a current video block of a video picture of a video and a bitstream of the video, (e.g. see encoder/decoder conversion [sect. 1]); that a prediction mode is applied to derive prediction samples of the current video block; (e.g. see analogous in [sect. 2]);
maintaining, for the prediction mode, (e.g. buffer maintenance; [sect. 2]) a virtual buffer comprising one or more reference samples derived from reconstructed blocks of the video picture; and (e.g. reference samples during prediction by the decoder; [sect. 2]);
performing the conversion based on the determining, (e.g. see encoder/decoder conversion [Gao1; sect. 1 and 8.6]); 
wherein in the prediction mode, reference samples determined by a block vector in the virtual buffer are used for the derivation of the prediction samples, (e.g. see analogous in [sect. 8.6]); 
wherein when the virtual buffer is a luma buffer, positions of unavailable reference samples in the virtual buffer are determined based on positions of current video block, (e.g. see analogous luma ibcBuf, in at least [sect. 8.6], wherein availability is considered based on size and position of the block; (ibcBuf, wibcBuf, ctbSize.); Gao1; [sect. 2]);
wherein when the virtual buffer is a chroma buffer, positions of unavailable reference samples in the virtual buffer are independent of positions of the current video block, (e.g. see analogous chroma ibcBuf, wherein availability is considered based on size and position of the block; (ibcBuf, wibcBuf, ctbSize.); [Gao1; sect. 2]);
and wherein the unavailable reference samples in the virtual buffer are not allowed for the derivation of the prediction samples; (e.g. see analogous luma ibcBuf, in at least [sect. 8.6], wherein availability is considered based on size and position of the block; (ibcBuf, wibcBuf, ctbSize.); [Gao1; sect. 2]). 
Given the teachings of Gao as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed (i.e. no encoder/decoder schematic, nor codec flow chart disclosed), are missed or not fully described in the papers.
For the purpose of additional clarification, and in the same field of endeavor, Gao2 discloses a similar ecosystem of Fig. 1a, including an encoder Fig. 2 and decoder of Fig, 3, and method flow chart of Figs (12 -15), also employing IBC tool for prediction, as shown in at least Figs. (16 -17); [Ga02; 0354 -0355]). 
Therefore, it would have been obvious to one skilled in the art before effective filing date of the claimed invention, to modify the papers of Gao1, with the codec architecture of Gao2, in order to provide (e.g. an apparatus and method for obtaining a prediction vector for the current block, when using IBC mode, and obtaining predicted sample values for the current block, based on reference samples from the dedicated buffer and the IBC block vector for the current block;  [Gao2; Summary]).

Claim 2. Gao1/Gao2 discloses - The method of claim 1, wherein when the virtual buffer is the chroma buffer, the reference samples in the virtual buffer are disallowed to be marked unavailable; (e.g. see analogous chroma ibcBuf, wherein availability is considered based on size and position of the block; (ibcBuf, wibcBuf, ctbSize.); [Gao1; sect. 2]); 

Claim 3. Gao1/Gao2 discloses - The method of claim 1, wherein when the current video block is a first luma block in a virtual unit and the virtual buffer is the luma buffer, reference samples in the virtual buffer corresponding to the virtual unit are marked unavailable; (e.g. see analogous luma ibcBuf, wherein availability is considered based on size and position of the block; (ibcBuf, wibcBuf, ctbSize.); [Gao1; sect. 2]);

Claim 4. Gao1/Gao2 discloses - The method of claim 1, wherein when a size of a virtual unit is greater or equal to a width of the current video block and is greater or equal to a height of the current video block and the virtual buffer is the luma buffer, reference samples in the virtual buffer corresponding to the virtual unit are marked unavailable, (e.g. see ibcBuf, wherein availability is considered based on size and position of the block; (ibcBuf, wibcBuf, ctbSize.); [Gao1; sect. 2]);) and 46Docket No. 130408-8670.US00 wherein the size of the virtual unit is equal to min(ctb Size, 64), where ctb Size denotes a width or a height of a coding tree block of the video picture. (e.g. see plurality of size relationships bw. the virtual buffer (i.e. luma and chroma values) and CTB; [Gao1; sect. 2]). 

Claim 5. Gao1/Gao2 discloses - The method of claim 1, wherein when a size of a virtual unit is less than a width of the current video block and is less than a height of the current video block and the virtual buffer is the luma buffer, reference samples in the virtual buffer corresponding to the current video block are marked unavailable, (e.g. see ibcBuf, wherein availability is considered based on size and position of the block; (ibcBuf, wibcBuf, ctbSize.); [Gao1; sect. 2]);)
and wherein the size of the virtual unit is equal to min(ctb Size, 64), where ctb Size denotes a width or a height of a coding tree block of the video picture; (e.g. see plurality of size relationships bw. the virtual buffer (i.e. luma/chroma) and CTB; [Gao1; sect. 2]). 

Claim 6. Gao1/Gao2 discloses - The method of claim 1, wherein when a variable is set to indicate resetting the virtual buffer and the virtual buffer is the luma buffer, the virtual buffer is reset, and wherein when the virtual buffer is the chroma buffer, (e.g. see analogous chroma ibcBuf; [sect. 2]) the virtual buffer is disallowed to be reset; (e.g. see also virtual buffer unavailability (set/reset/update) in at least [Gao1; sect. 2]). 

Claim 7. Gao1/Gao2 discloses - The method of claim 6, wherein when the virtual buffer is reset, the reference samples in the virtual buffer are reset to be -1; (e.g. see virtual buffer set/reset/update in at least [Gao1; sect. 2]). 

Claim 8. Gao1/Gao2 discloses - The method of claim 1, wherein the unavailable reference samples have a value of -1; (e.g. see virtual buffer unavailability (set/reset/update) in at least [Gao1; sect. 2]).

Claim 9. Gao1/Gao2 discloses - The method of claim 1, wherein the conversion comprises encoding the current video block into the bitstream; (e.g. a similar encoder of Fig. 2, and method flow chart of Figs (12 -15), also employing IBC tool for prediction, as shown in at least Figs. (16 -17); [Ga02; 0355]; the same motivation applies herein.)

Claim 10. Gao1/Gao2 discloses - The method of claim 1, wherein the conversion comprises decoding the current video block from the bitstream; (e.g. a similar decoder Fig, 3, and method flow chart of Figs (12 -15), also employing IBC tool for prediction, as shown in at least Figs. (16 -17); [Ga02; 0354]; the same motivation applies herein.)

Claim 11. Gao1/Gao2 discloses - An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: 47Docket No. 130408-8670.US00 determine, for a conversion between a current video block of a video picture of a video and a bitstream of the video, that a prediction mode is applied to derive prediction samples of the current video block; maintain, for the prediction mode, a virtual buffer comprising one or more reference samples derived from reconstructed blocks of the video picture; and perform the conversion based on the determining, wherein in the prediction mode, reference samples determined by a block vector in the virtual buffer are used for the derivation of the prediction samples, wherein when the virtual buffer is a luma buffer, positions of unavailable reference samples in the virtual buffer are determined based on positions of current video block, wherein when the virtual buffer is a chroma buffer, positions of unavailable reference samples in the virtual buffer are independent of positions of the current video block, and wherein the unavailable reference samples in the virtual buffer are not allowed for the derivation of the prediction samples. (Current lists all the same elements as recite in Claim 1 above, but in “apparatus form” instead, and is/are therefore on the same premise.)

Claim 12. Gao1/Gao2 discloses - The apparatus of claim 11, wherein when the virtual buffer is the chroma buffer, the reference samples in the virtual buffer are disallowed to be marked unavailable. (The same rationale and motivation applies as given to Claim 2 above.)

Claim 13. Gao1/Gao2 discloses - The apparatus of claim 11, wherein when the current video block is a first luma block in a virtual unit and the virtual buffer is the luma buffer, reference samples in the virtual buffer corresponding to the virtual unit are marked unavailable. (The same rationale and motivation applies as given to Claim 3 above.)

Claim 14. Gao1/Gao2 discloses - The apparatus of claim 11, 
wherein when a size of a virtual unit is greater or equal to a width of the current video block and is greater or equal to a height of the current video block and the virtual buffer is the luma buffer, reference samples in the virtual buffer corresponding to the virtual unit are marked unavailable, and wherein the size of the virtual unit is equal to min(ctb Size, 64), where ctb Size denotes a width or a height of a coding tree block of the video picture; (The same rationale and motivation applies as given to Claim 4 above.)
or wherein when a size of a virtual unit is less than a width of the current video block and is less than a height of the current video block and the virtual buffer is the luma buffer, reference 48Docket No. 130408-8670.US00 samples in the virtual buffer corresponding to the current video block are marked unavailable, and wherein the size of the virtual unit is equal to min(ctb Size, 64), where ctb Size denotes a width or a height of a coding tree block of the video picture; (The same rationale and motivation applies as given to Claim 5 above.)  

Claim 15. Gao1/Gao2 discloses - A non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, for a conversion between a current video block of a video picture of a video and a bitstream of the video, that a prediction mode is applied to derive prediction samples of the current video block; maintain, for the prediction mode, a virtual buffer comprising one or more reference samples derived from reconstructed blocks of the video picture; and perform the conversion based on the determining, wherein in the prediction mode, reference samples determined by a block vector in the virtual buffer are used for the derivation of the prediction samples, wherein when the virtual buffer is a luma buffer, positions of unavailable reference samples in the virtual buffer are determined based on positions of current video block, wherein when the virtual buffer is a chroma buffer, positions of unavailable reference samples in the virtual buffer are independent of positions of the current video block, and wherein the unavailable reference samples in the virtual buffer are not allowed for the derivation of the prediction samples. (Current lists all the same elements as recite in Claim 1 above, but in “CRM form” instead, and is/are therefore on the same premise.) 

Claim 16. Gao1/Gao2 discloses - The non-transitory computer-readable storage medium of claim 15, wherein when the virtual buffer is the chroma buffer, the reference samples in the virtual buffer are disallowed to be marked unavailable. (The same rationale and motivation applies as given to Claim 2 above.)

Claim 17. Gao1/Gao2 discloses - The non-transitory computer-readable storage medium of claim 15, wherein when the current video block is a first luma block in a virtual unit and the virtual buffer is the luma buffer, reference samples in the virtual buffer corresponding to the virtual unit are marked unavailable. (The same rationale and motivation applies as given to Claim 3 above.)

Claim 18. Gao1/Gao2 discloses - The non-transitory computer-readable storage medium of claim 15, wherein when a size of a virtual unit is greater or equal to a width of the current video block and is greater or equal to a height of the current video block and the virtual buffer is the luma buffer, reference samples in the virtual buffer corresponding to the virtual unit are marked unavailable, and wherein the size of the virtual unit is equal to min(ctb Size, 64), where ctb Size denotes a width or a height of a coding tree block of the video picture.  

Claim 19. Gao1/Gao2 discloses - The non-transitory computer-readable storage medium of claim 15, wherein when a size of a virtual unit is less than a width of the current video block and is less than a height of the current video block and the virtual buffer is the luma buffer, reference samples in the virtual buffer corresponding to the current video block are marked unavailable, and wherein the size of the virtual unit is equal to min(ctb Size, 64), where ctb Size denotes a width or a height of a coding tree block of the video picture. (The same rationale and motivation applies as given to Claim 4 above.)

Claim 20. Gao1/Gao2 discloses - A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: determining, for a current video block of a video picture of the video, that a prediction mode is applied to derive prediction samples of the current video block; maintaining, for the prediction mode, a virtual buffer comprising one or more reference samples derived from reconstructed blocks of the video picture; and generating the bitstream based on the determining, wherein in the prediction mode, reference samples determined by a block vector in the virtual buffer are used for the derivation of the prediction samples, wherein when the virtual buffer is a luma buffer, positions of unavailable reference samples in the virtual buffer are determined based on positions of current video block, wherein when the virtual buffer is a chroma buffer, positions of unavailable reference samples in the virtual buffer are independent of positions of the current video block, and wherein the unavailable reference samples in the virtual buffer are not allowed for the derivation of the prediction samples. (Current lists all the same elements as recite in Claim 1, but in “apparatus form” instead, and is/are therefore on the same premise.)

     Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

7.1. Patent documentation:

US 20210152833 A1	GAO; Han et al.	H04N19/433; H04N19/139; H04N19/423;
US 20220132105 A1	XU; Jizheng et al.	H04N19/423; H04N19/132; H04N19/105;
US 20220150476 A1	XU; Jizheng et al.	H04N19/176; H04N19/1883; H04N19/105;
US 20220150540 A1	XU; Jizheng et al.	H04N19/186; H04N19/423; H04N19/176;
US 20220191475 A1	XU; Jizheng et al.	H04N19/132; H04N19/176; H04N19/50;
US 20220159246 A1	ZHANG; Kai et al.	H04N19/172; H04N19/119; H04N19/30;

7.2. Non-Patent Literature:

_ Bitstream conformance with a virtual IBC concept; Gao - July-2019;
_ Intra block copy in VVC with reference sample memory reuse; Nov-2019;
_ Reduced-complexity IBC mode with early CU splitting and pruning for HEVC; Feb-2019;

        CONCLUSIONS

8.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for
the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.